EXHIBIT 99.1 News FOR IMMEDIATE RELEASE Media:Melissa Zona (314) 674-5555 Investors:Susannah Livingston (314) 674-8914 575 Maryville Centre Drive St. Louis, MO 63141, USA www.solutia.com Solutia Reports First Quarter 2011 Results Financial performance reflects strength in high-growth markets and emerging economies ST LOUIS –May 2, 2011 First Quarter Highlights • Net sales of $509 million; a 14% increase from the same period in 2010 • Basic and diluted earnings per share from continuing operations of $.54 • Adjusted EBITDA of $135 million; a 9% increase from the same period in 2010 • Adjusted Earnings per Share (Adjusted EPS) of $.50; a 43% increase from the same period in 2010 • Debt pay down of $77 million • Full-year Adjusted EPS guidance increased to a range of $2.10 to $2.25 from the previous range of $1.95 to $2.20 Note: See reconciliation tables below for adjustments made to U.S. generally accepted accounting principles (GAAP) financial measures and discussion of items affecting results. “Solutia delivered another quarter of strong earnings despite an escalation in raw material costs, reflective of solid demand growth across all reporting segments and excellent operational performance,” said Jeffry N. Quinn, chairman, president and chief executive officer of Solutia Inc.“The strategic improvements we have made to our portfolio and capital structure will allow for continued top- and bottom-line growth for the remainder of 2011.” First Quarter 2011: Consolidated Results from Continuing Operations Solutia Inc. (NYSE: SOA) today reported net sales for the first quarter 2011 of $509 million, up $61 million or 14 percent from the same period in 2010.Reported income from continuing operations attributable to Solutia was $65 million for the first quarter 2011, up $121 million from the same period in 2010.Both periods were impacted by certain events affecting comparability (detailed below), which resulted in net after-tax gains of $5 million in 2011 and charges of $98 million in 2010.Excluding these items, Adjusted Earnings increased $18 million.Adjusted EBITDA totaled $135 million, up $11 million from the same period in 2010.Adjusted EPS totaled 50 cents, up 15 cents from the same period in 2010.Adjusted EPS increased primarily due to higher sales volumes, increased selling prices and lower interest and income tax expenses, partially offset by higher raw material costs. Segment Data In order to aid understanding of Solutia’s business performance, the results of its business segments are presented on an adjusted basis and reconciled to the comparable GAAP measures in the below tables. Advanced Interlayers Segment Advanced Interlayers’ first quarter 2011 net sales totaled $213 million, an increase of $27 million or 15 percent from the same period in 2010.Adjusted EBITDA increased $1 million to $49 million for the first quarter of 2011 compared to the prior year period.This earnings increase was primarily due to higher sales volumes, supplemented by the Vistasolar® business, improved product mix and lower annual incentive compensation program expenses, which more than offset the impact of higher raw material costs. 2 “Advanced Interlayers continues to experience growing demand in the global automotive market and increased momentum among our premium products, such as acoustic interlayers,” said James R. Voss, executive vice president and chief operating officer. “This demand for premium products underscores the significance of investments made in our acoustic capabilities, most recently at our Gent, Belgium facility, to provide for our growing global customer base.” Performance Films Segment Performance Films’ first quarter 2011 net sales totaled $76 million, an increase of $24 million or 46 percent from the same period in 2010.Adjusted EBITDA increased $9 million to $19 million for the first quarter of 2011 compared to the prior year period.This increase was driven by higher sales volumes across all product lines, particularly V-Kool® and Flexvue™ films, which more than offset increased selling costs. “Performance Films’ automotive window films experienced strong growth during the first quarter, particularly in Asia, which is a direct reflection of Solutia’s solid market position with the addition of V-Kool premium films,” said Voss.“The recently announced acquisition of additional conductive film manufacturing assets located in Asia increases our ability to meet growing demand for our Flexvue products in the fast-growing mobile electronic technology and energy markets.” Technical Specialties Segment Technical Specialties’ first quarter 2011 net sales totaled $220 million, an increase of $14 million or 7 percent from the same period in 2010.Adjusted EBITDA decreased $2 million to $81 million for the first quarter of 2011 compared to the prior year period, with the modest reduction in Adjusted EBITDA attributed to the divestiture of other rubber chemicals businesses since the first quarter of 2010.Increased raw material costs were offset by higher sales volumes, increased selling prices and improved manufacturing costs. 3 “Technical Specialties continues to build upon its 45-year history of supplying the energy solutions industry and was recently awarded a contract to supply Therminol® heat transfer fluid for the world’s largest solar generation facility,” added Voss.“In addition, we continue to experience increased demand for Crystex® insoluble sulfur from the rubber and tire industry, particularly in Asia, as this emerging market increases its production and use of radial tires.” Unallocated and Other Unallocated and other expenses reduced Adjusted EBITDA by $14 million, which was a $3 million improvement compared to the first quarter of 2010, primarily attributed to reduced expenses related to the annual incentive compensation program. Leverage and Liquidity The Company ended the first quarter with net debt of $1,214 million and liquidity of $452 million.Cash provided by continuing operationsless capital expenditures for the quarter was $32 million compared to a use of $1 million for the same period in 2010.The $33 million year-over-year increase in cash flow was primarily attributed tohigher Adjusted EBITDA and lowerpension contributions, partially offset by increased growth capital expenditures and payments related to the annual incentive compensation program. The Company paid down $77 million in debt and completed a refinancing of its existing senior secured term loan, which lowered interest costs and improved strategic and financial flexibility.“These activities evidence our commitment to deleveraging the Company and maintaining a strong balance sheet,” said James M. Sullivan, executive vice president and chief financial officer. 4 Outlook The Company continues to expect the automotive, energy solutions and electronics markets to grow globally in 2011 at higher than GDP rates, with the most significant growth in China and other emerging markets.In response to rising raw material costs, the Company has implemented price increases on certain products for the remainder of the year.Finally, the Company acknowledged that the previously announced sales of certain other rubber chemical businesses in the first quarter will reduce full-year net sales, Adjusted EBITDA and Adjusted EPS by approximately $40 million, $7 million, and $0.05 respectively, as compared to 2010.Notwithstanding the impact of these divestitures, the Company increased guidance for 2011 and is now expecting to generate Adjusted EPS in the range of $2.10 to $2.25, up from the previous guidance range of $1.95 to $2.20 per share. First Quarter Conference Call The Company will hold a conference call at 9:00 a.m. Central Daylight Time (10:00 a.m. Eastern Daylight Time) on Tuesday, May 3, 2011, during which Solutia executives will elaborate upon the company’s first quarter 2011 financial results. A live webcast of the conference call and slides will be available through the Investors section of www.solutia.com.The phone number for the call is 888-206-4064 (U.S.) or 630-827-5973(international), and the passcode is9956288. Participants are encouraged to dial in 10 minutes early, and also may pre-register for the event by clicking here or from our investor webpage.Pre-registrants will be issued a pin number to use when dialing into the live call that will provide quick access to the conference by bypassing the operator upon connection.A replay of the event will be available through www.solutia.com for two weeks or by calling 888-843-7419(U.S.) or 630-652-3042 (international) and entering the passcode 9956288. Important Information Regarding Outlook There is no guarantee that Solutia will achieve its projected financial expectation for 2011, which is based on management estimates, currently available information and assumptions that management believes to be reasonable.Such forward-looking statements are inherently subject to significant economic, competitive and other uncertainties and contingencies, many of which are beyond the control of management.See “Forward-Looking Statements” below. 5 SOLUTIA INC. CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in millions, except per share amounts) (Unaudited) Three Months Ended March 31, Net Sales $ $ Cost of goods sold Gross Profit Selling, general and administrative expenses 62 65 Research and development expenses 6 4 Other operating expense (income), net ) - Operating Income 79 Interest expense ) ) Other income (loss), net (1 ) 3 Loss on debt extinguishment or modification (2 ) ) Income (Loss) from Continuing Operations Before Income Tax Expense 74 ) Income tax expense 8 10 Income (Loss) from Continuing Operations 66 ) Loss from Discontinued Operations, net of tax - (2
